Citation Nr: 1440208	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-43 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder prior to October 31, 2008, and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability, prior to October 31, 2008.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs





ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter was previously before the Board in June 2011 when it was remanded for further development.

In September 2012, the agency of original jurisdiction (AOJ) increased the rating of the service-connected PTSD to 70 percent disabling, effective on October 31, 2008. 

The RO also assigned a total rating based on individual unemployability by reason of service-connected disability, effective on October 31, 2008.  The issues have been restated to reflect these rating actions.


FINDING OF FACT

In November 2012, prior to the promulgation of a decision, the Board received written notification from the Veteran clearly indicating his intention to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal of his claim for increase have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran has expressed his clear intention to withdraw his pending appeal as to his claims for increase.  He indicated that he was satisfied with the increased benefits had been granted.  

Accordingly, as there remains no allegation of error of fact or law for appellate consideration., the Board no longer has jurisdiction to review the appeal.  


ORDER

The appeal is dismissed.


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


